                                         Case 2:19-cr-00084-MWF Document 23 Filed 05/21/19 Page 1 of 1 Page ID #:85



                                     1   HOLMES, TAYLOR, COWAN & JONES LLP
                                         Stephen P. Jones (SBN: 150050)
                                     2   Stephen.Jones@holmestaylor.com
                                         811 Wilshire Blvd., Suite 1460
                                     3   Los Ángeles, California 90017
                                         Tel: (213) 985-2200
                                     4   Fax: (213) 973-6282
                                     5   Attorney for Defendant
                                         PEJMAN VINCENT MEHDIZADEH
                                     6
                                     7
                                     8                               UNITED STATES DISTRICT COURT
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                     9
                                    10   UNITED STATES OF AMERICA,                      Case No. 2:19CR00084-MWF
                                    11                    Plaintiff,
Holmes, Taylor, Cowan & Jones LLP




                                    12                                                  DEFENDANT PEJMAN VINCENT
   Los Angeles, California 90017
   811 Wilshire Blvd., Suite 1460




                                                 vs.                                    MEHDIZADEH’S RESPONSE TO
                                    13                                                  PRESENTENCE REPORT
                                         PEJMAN VINCENT MEHDIZADEH,
                                    14                    Defendant.
                                    15
                                    16
                                    17
                                    18           Defendant Pejman Vincent Mehdizadeh has no objections to the Pre-Sentence Report.
                                    19
                                    20    Dated:                                HOLMES, TAYLOR, COWAN & JONES LLP
                                    21
                                    22                                          _________________________________
                                                                                Stephen P. Jones
                                    23                                          Attorneys for Defendant
                                                                                PEJMAN VINCENT MEHDIZADEH
                                    24
                                    25
                                    26
                                    27
                                    28
                                           Case No. CR 2:19CR00084-MWF                              Defendant Pejman Vincent Mehdizadeh’s RESPONSE
                                                                                                                      TO PRE-SENTENCE REPORT
